DETAILED ACTION

			 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered. Claims 9-16 are pending.

Response to Arguments
Applicant's arguments filed 1/12/21 have been fully considered but they are not persuasive. 
Applicant argues that phosita would not be able to incorporate the features of Gelfand or King to Regnier, as a matter of size limitations and that phosita would not have a reasonable expectation of success for doing so. However, Regnier, discloses that their hybrid capsule(s) are “made of a body having the same shape and same configuration as that of a leadless capsule with a low-power electronic architecture, a miniaturized energy source and capable of wireless communication with other capsules” (par. 18, inter alia). Furthermore, Regnier discloses that a leadless hybrid capsule that is 6 mm wide In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). See MPEP 2145. It is the teachings of the references of Regnier, Gafland and Kirk that would have been obvious to combine, and this is not challenged by Applicant. Applicant instead argues in essence that one would not be able to directly fit the (hypothesized) size of a part of an embodiment from reference A into an embodiment of reference B having a (hypothesized) different size, and this argument does not pertain to the test of obviousness. If Applicant is arguing that the teachings of the references .     

    Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) Regarding Claim 9, a person having ordinary skill in the art would not have reasonably concluded that Applicant was in possession of the claimed autonomous unit with dimensions having a length less than 30 mm and a width less than 10 mm. Applicant cites page 11, lines 18-24 (par. 82 of the respective PGPUB) which discloses that “the dimensions of the hybrid capsule 110 are approximately 10 mm x 30 mm x 10 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160008612 by Regnier in view of US 20080208282 by Gelfand and US 20040210261 by King.

an autonomous unit adapted be implanted subcutaneously, said autonomous unit comprising a sealed body including electronic circuits and an electrical power supply for powering said electronic circuits (Fig. 3: “hybrid capsule”/IMD 100; abstract, par. 22), the electronic circuits comprising: 
a cardiac rhythm control circuit comprising a circuit configured to detect cardiac potentials and a generator configured to generate cardiostimulation pulses (par. 65); 
a cardiostimulation lead comprising, in a distal active portion, a stimulation electrode suitable for being implanted in or on the myocardium of a patient wearing the device (Fig. 3: lead 120); and 
wherein the cardiostimulation lead is a micro-leads which comprises a micro-cable formed of an electrically conductive core cable connected to a pole of said electronic circuits, with a layer of insulation surrounding the core cable, which is provided with a selectively bared or exposed zone provided in the layer of insulation and adapted to form said stimulation electrode, the diameter of the micro-lead being no more than 1 French in its most distal region including said selectively exposed zone (par. 20); and 
said device is an autonomous hybrid capsule incorporating in the device said autonomous unit, said at least one cardiostimulation lead (par. 65: hybrid capsule 100); 
wherein the hybrid capsule is devoid of any electrical connector between the electronic circuits and the cardiostimulation micro-lead (par. 8, 28); and 
each of the cardiostimulation lead extend the sealed body of the autonomous unit at one end thereof (Fig. 3: lead 120).
Regnier further discloses that the hybrid capsule is 6 mm wide (par. 50, 53).

Regnier further discloses that there may be more than one leads, more than one capsules and that they may also treat lungs (e.g. par. 94-95). Therefore, the same characteristics that apply to the cardiostimulation elements also apply to a neurostimulation element for the intended use of respiratory rhythm control. However, it is not explicitly clear that there is a single embodiment with a combined control circuit configured to provide combined control of the cardiac rhythm control circuit and of the respiratory rhythm control circuit, and that both microleads extend the sealed body of the autonomous unit at one end thereof.
However, it is well known in the art to include a central IMD from which multiple leads for multiple treatments, including cardiac and respiratory rhythm management (for example, see Gelfand, Fig. 1, par. 10: IMD 10 with leads 12/14/16/18/20 for multiple treatments, including CRT and respiratory control), having a central control processing unit (for example, see King, Fig. 2: central processor 30 controlling neurostimulation lead 32 and pacing lead 36). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple leads for multiple treatments, including cardiac and respiratory stimulation, in a single “hybrid capsule”/IMD device according to the teachings of Regnier, as taught by Gelfand and King,: a) to predictably control cardiac and respiratory rhythm, as it is common for patients to need both (e.g. par. 3, Gelfand: apnea and CRT), and b) furthermore, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Also see reply to Arguments regarding matters of bodily incorporation, which don’t belong in a rationale for an obviousness rejection.
Regnier does not explicitly disclose that the autonomous unit is less than 30 mm long. However, he does disclose a capsule that is 20-40 mm and up to 40 mm (par. 50, 53, 84). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select 20 mm or less for the size of the autonomous unit from the working ranges disclosed by Regnier (of 20-40 mm and up to 40 mm), as according to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and according to MPEP 2144.05 it has been held that a change in the shape or proportion of a prior art device is a design consideration within the skill of the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04.IV.A). Furthermore, Regnier suggests the desirability of miniaturizing the size of the leadless capsule (e.g. par. 50, 53, 84), as is well known in the art, and this would aid in the ease of inserting the capsule through narrow passages in the body with minimal damage to the body and the capsule.  
  

Regarding Claim 10, Regnier as modified in Claim 9 teaches the device of claim 9, wherein the cardiostimulation micro-lead is a multi-pole micro-lead comprising a plurality of said electrodes in its distal active portion (par. 31, 50).
Regarding Claim 11, Regnier as modified in Claim 9 teaches the device of claim 9, wherein said cardiostimulation micro-lead is a stimulation micro-lead that is suitable for being implanted in the coronary venous system for stimulating a left cavity of the myocardium of the patient wearing the device (par. 16).
Regarding Claim 12, Regnier as modified in Claim 9 teaches the device of claim 9, wherein said neurostimulation micro-lead is capable of providing indirect stimulation of the diaphragm via the left pericardiophrenic nerve, wherein said neurostimulation micro-lead is a micro-lead suitable for being implanted in the left pericardiophrenic vein (as discussed in Claim 9), yet it does not explicitly disclose that the length between the body of the autonomous unit and the most distal electrode of the neurostimulation micro-lead being from 50 cm to 60 cm. However, it has been held that a change in the shape or proportion of a prior art device is a design consideration within the skill of the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04.IV.A), therefore a selection of the size of the lead would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 13, Regnier as modified in Claim 9 teaches the device of claim 9, wherein said neurostimulation micro-lead is configured to provide direct stimulation of the diaphragm, wherein said neurostimulation micro-lead is a micro-lead suitable for being implanted in one of the branched vessels of the left pericardiophrenic vein (as discussed in Claim 9), yet it does not explicitly disclose that the length between the body of the autonomous unit and the most distal electrode of the neurostimulation micro-lead being from 60 cm to 70 cm. However, it has been held that a change in the shape or proportion of a prior art device is a design consideration within the skill of the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04.IV.A), therefore a selection of the size of the lead would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 14, Regnier as modified in Claim 9 teaches the device of claim 9, further comprising: a neurodetection micro-lead suitable for being implanted on or close to a nerve of an afferent pathway of the patient wearing the device; said neurostimulation micro-lead being a micro-lead suitable for being implanted on or close to a nerve of an efferent pathway of the patient wearing the device (par. 63, 94).
Regarding Claim 15, Regnier as modified in Claim 9 teaches the device of claim 14, wherein said neurodetection micro-lead is a micro-lead suitable for being implanted in the right pericardiophrenic vein (as discussed in Claim 9), yet it does not explicitly disclose that the length between the body of the autonomous unit and the most distal electrode of the neurodetection micro-lead being from 55 cm to 65 cm. However, it has been held that a change in the shape or proportion of a prior art device is a design consideration within the skill of the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04.IV.A), therefore a selection of the size of the lead would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 16, Regnier as modified in Claim 9 teaches the device of claim 9, wherein the electronic circuits of the autonomous unit further comprise a transmitter/receiver for mutual wireless intra-body with intra-body autonomous leadless capsules suitable for being implanted in or on the myocardium of the patient, and an interface for enabling said transmitter/receiver to interface with the cardiac rhythm control circuit (par. 65).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792